Case 20-00167-elf      Doc 19     Filed 08/21/20 Entered 08/21/20 13:40:14          Desc Main
                                  Document Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                          Chapter 7

      CHERYLLE C CORPUZ                          Bankruptcy No.: 20-10757
                       Debtor.
 _____________________________________


 LAW OFFICES OF MANUELA                          Adversary No. 20-00167
 MORAIS, LLC, Plaintiff


 v.


 Cherylle C Corpuz, Defendant

                                  CONSENT JUDGMENT

                     21st day of _________________________,
       AND NOW this ______             August               2020, the parties hereto,

Plaintiff, Law Offices of Manuela Morais, LLC (“Plaintiff”) and Defendant, Cherylle C. Corpuz

(“Defendant”) hereby agree that the debt of Defendant Cherylle C. Corpuz owed to Plaintiff Law

Offices of Manuela Morais, LLC shall be non-dischargeable in this bankruptcy pursuant to 11

U.S.C. §523(a)(2)(A), 11 U.S.C. § 523(a)(4) and 11 U.S.C. § 523(a)(6). The parties further agree

that this debt is excepted from discharge pursuant to a settlement agreement between the parties

and without any admission of liability by the Defendant.



PLAINTIFF, LAW OFFICES OF MANUELA MORAIS, LLC:
Case 20-00167-elf   Doc 19   Filed 08/21/20 Entered 08/21/20 13:40:14   Desc Main
                             Document Page 2 of 2
